Citation Nr: 0702734	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-13 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of legal entitlement to VA benefits based on the 
character of the appellant's discharge.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The appellant had active service from November 1973 to March 
1977.  He was dishonorably discharged in March 1977 and is 
not considered a "veteran" for VA benefits purposes.  See 
38 C.F.R. §§ 3.1(d), 3.12 (2006).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that, as no new and material evidence had been received, the 
previously denied claim of legal entitlement to VA benefits 
based on the character of the appellant's discharge would not 
be reopened.  The appellant perfected a timely appeal in 
April 2005 and requested a Central Office Board hearing.  
However, he failed to appear for his Board hearing in May 
2006.  Accordingly, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2006).

The Board observes that, in August 1998, the appellant filed 
a motion to reconsider a July 1990 administrative decision 
issued by the RO, which determined that the veteran's 
dishonorable discharge from active service was a bar to VA 
benefits, on the grounds of clear and unmistakable error 
(CUE) ("CUE claim").  However, the July 1990 administrative 
decision was subsumed by the Board's February 1992 decision, 
which also determined that the character of the appellant's 
dishonorable discharge from active service was a bar to VA 
benefits.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1104 (2006); see Chisem v. Gober, 10 Vet. App. 526 
(1997); see also Donovan v. Gober, 10 Vet. App. 404, aff'd., 
Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998).  In June 
1992, the appellant appealed the Board's February 1992 
decision to the United States Court of Veterans Appeals (now 
known as the Court of Appeals for Veterans Claims) 
("Veterans Court").  The Veterans Court dismissed this 
appeal in April 1993 for failure to prosecute.  As such, the 
Board's February 1992 decision is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2006).

The Board also observes that the appellant's allegations of 
CUE do not meet the standard required to raise a claim for 
CUE:  There has been no allegation that the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 
25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  In the absence of specificity as to the legal or 
factual error or errors committed, the Board finds that the 
appellant has not raised a valid CUE claim.

The Board also notes that, in August 2002, the appellant 
filed a claim of entitlement to non-service-connected pension 
benefits.  In April 2004, the appellant filed claims of 
entitlement to service connection for sinusitis, a stomach 
ulcer, post-traumatic stress disorder, a shoulder injury, a 
hernia, and a knee injury.  Given the appellant's 
dishonorable discharge, which is a bar to all VA benefits, 
the Board finds that the RO correctly took no action on any 
of these claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2006).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2006).  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  38 C.F.R. § 3.12(a) (2006).

A discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2006).  Benefits are not payable where the claimant 
was discharged or released by reason of the sentence of a 
general court-martial.  38 C.F.R. § 3.12(c)(2) (2006); see 
also 38 U.S.C.A. § 5303 (West 2002).

The threshold question for the Board's consideration is 
whether the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002), are applicable to the legal issue at hand and, 
if so, whether the RO met its duties to notify and assist the 
appellant consistent with the cited legal authority.  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See, in pertinent 
part, 38 C.F.R. §§ 3.156, 3.159 (2006).  The intended effect 
of that regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The latter 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the 
Veterans Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, no VCAA notice was provided.  The Veterans 
Claims Assistance Act of 2000 does not affect matters on 
appeal when the issue is limited to statutory interpretation.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).  

However, while the RO notified the appellant of the law and 
regulations pertaining to the finality of unappealed RO 
decisions and the regulation defining new and material 
evidence in the generic sense, the appellant was not provided 
with applicable law and regulations pertaining to his 
underlying claim.  In fact the RO did not even cite the 
applicable law.  38 C.F.R. § 3.12(c)(2) (2006); see also 38 
U.S.C.A. § 5303 (West 2002).  Under such circumstances, the 
Board finds that the RO must notify the appellant by letter 
of the reasons why his underlying claim was denied and 
include the law and regulation pertaining to legal 
entitlement to VA benefits based on the character of the 
appellant's discharge.  The letter should inform him of which 
information and evidence, if any, that he is required to 
provide VA, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He should specifically 
be requested to provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159; see also Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO RO must notify the 
appellant by letter of the type of 
evidence needed to substantiate the 
underlying claim for legal entitlement to 
VA benefits based on the character of the 
appellant's discharge which were found 
insufficient in the previous denials.  The 
letter must include the law and regulation 
pertaining to legal entitlement to VA 
benefits based on the character of the 
appellant's discharge.  The letter should 
inform the appellant of which information 
and evidence, if any, that he is required 
to provide VA, and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  He should 
specifically be requested to provide any 
evidence in his possession that pertains 
to the claim. 

2.  After completion of any other 
indicated development, the AMC/RO should 
readjudicate the claim of whether new and 
material evidence has been received to 
reopen a claim of legal entitlement to VA 
benefits based on the character of the 
appellant's discharge.  If the benefit 
sought on appeal remains denied, the 
appellant must be provided with a 
Supplemental Statement of the Case, which 
includes the law and regulations 
pertaining to the issue of legal 
entitlement to VA benefits based upon the 
character of the appellant's discharge.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

